Citation Nr: 0302641	
Decision Date: 02/11/03    Archive Date: 02/19/03

DOCKET NO.  00-23 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

1.  Entitlement to a higher initial rating for posttraumatic 
stress disorder, currently rated as 30 percent disabling. 

(The claim of entitlement to an increased rating for left 
shoulder disability, currently rated as 20 percent disabling, 
will be addressed in a later decision.)


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The veteran had active service from June 1943 to January 
1946.

This appeal arises from a September 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, that granted entitlement to 
service connection for posttraumatic stress disorder (PTSD) 
and assigned an initial 10 percent evaluation.  This appeal 
also arises from a November 2000 RO rating decision that 
denied an increased evaluation for traumatic arthritis of the 
left shoulder and granted a compensable evaluation for 
arthritis of the right ankle.  The veteran has appealed to 
the Board of Veterans' Appeals (Board) for favorable 
resolution for a higher initial rating for PTSD and for a 
higher rating for the left shoulder.  He has not expressed 
any dissatisfaction with the rating assigned for the right 
ankle.

In an April 2001 rating decision, the RO assigned a 30 
percent rating for PTSD.  Inasmuch as a higher evaluation is 
potentially available, and as the issue of an increased 
rating was already in appellate status at that time, the 
Board will consider entitlement to a higher initial rating 
for PTSD from the initial effective date forward, including 
entitlement to a staged rating.  See Fenderson v. West, 
12 Vet. App. 119, 126-7 (1999); AB v. Brown, 6 Vet. App. 35, 
38 (1993).  

The veteran has not requested a hearing.  

In the introduction portion of a June 1995 Board decision, 
the Board referred a claim for a total disability rating for 
compensation purposes based on individual unemployability 
(TDIU).  The Board notes that no action has yet been taken on 
that claim.  

The Board is undertaking additional development on the issues 
of an increased rating for left shoulder traumatic arthritis, 
pursuant to 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  38 C.F.R. § 20.903 (2002).  After 
giving the notice and reviewing your response to the notice, 
the Board will prepare a separate decision addressing this 
issue.


FINDING OF FACT

The veteran's PTSD has caused total occupational impairment 
throughout the appeal period due to severe, near-continuous 
anxiety and depression that affects cognitive function; 
extreme irritability, angry outbursts, and lapses in 
concentration and memory are also shown.


CONCLUSION OF LAW

The criteria for a 100 percent schedular rating for PTSD are 
met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 
4.130, Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

In July 2000, the RO received the veteran's claim for service 
connection for PTSD.  He reported treatment by his private 
physician, Dr. Frank Forsthoefel, and he included a signed VA 
Form 21-4142 in favor of Dr. Forsthoefel along with a recent 
VA outpatient treatment report.

The VA outpatient treatment report submitted in July 2000 is 
a June 2000 mental health report by a clinical psychologist 
who interviewed the veteran, rendered a diagnosis of PTSD, 
and assigned a GAF score of 49 [according to the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (hereinafter DSM-IV), a score of 41 to 50 
is indicative of serious symptoms, or serious difficulty in 
social, occupational, or school functioning, i.e., no 
friends, unable to keep a job.  See 38 C.F.R. § 4.125 
(2002)].  In the report, the psychologist noted that the 
veteran had intense psychological reactions to reminders of 
combat, severe anxiety and depression, avoidant behavior, 
extreme irritability, angry outbursts toward his spouse, 
difficulty concentrating, memory problems, hypervigilance, 
and startle reaction.  The examiner stated that the veteran 
was not able to work at any day-to-day job due to PTSD.  
Medication was continued.  

According to an August 2000 VA PTSD compensation and pension 
examination report, the examiner reviewed the claims file.  
The veteran reported many stressors and stated that he quit 
work at age 58 because of nerve problems.  He admitted that 
he snapped at his spouse.  He also had a relationship with 
his children and grandchildren and he had a number of 
friends.  The veteran was alert but he had some orientation 
problems, as he did not appear to know the correct current 
month or date.  His mood was mildly anxious, but his affect 
was appropriate.  There was no hallucination or delusion, no 
suicidal/homicidal ideation, and his memory was intact.  He 
could spell a word forward and backward but could not 
interpret a proverb.  His intelligence was deemed average but 
his insight was deemed to be only fair.  The examiner gave an 
Axis I diagnosis of PTSD and assigned a GAF score of 61 
[according to DSM-IV, a GAF score of 61 to 70 is indicative 
of some mild symptoms, or some difficulty in social, 
occupational, or school functioning, but generally 
functioning pretty well.  38 C.F.R. § 4.125].  The examiner 
felt that overall the veteran had mild PTSD with mild social 
impairment but moderate impairment in job performance.  

In September 2000, the RO issued a rating decision granting 
service connection for PTSD and assigning a 10 percent rating 
under Diagnostic Code 9411.  The rating decision did not 
mention the GAF score of 49 or the fact that the June 2000 
evaluator felt that the veteran could not work due to PTSD.  

In a notice of disagreement, the veteran's representative 
again requested that the RO obtain private PTSD treatment 
records from Dr. Forsthoefel.  In November 2000, the RO 
issued a statement of the case (SOC) discussing the rating 
assigned for PTSD.  In November 2000, the veteran submitted a 
substantive appeal arguing that the private medical reports 
still had not been considered by the RO.  

In January 2001, the RO received additional VA mental health 
records from Columbia VA Medical Center, reflecting 
continuing PTSD counseling.  According to an August 2000 
report, the veteran had recently completed his VA PTSD 
compensation and pension examination and felt that the 
examiner had wrongfully focused on the veteran's past 
alcoholism, even though he had not consumed alcoholic 
beverage in 25 years.  The VA PTSD counselor reported that 
the veteran could not work due to PTSD.  According to a 
September 2000 report, the veteran remained unemployable.  
According to a January 2001 report, a GAF score of 48 had 
been assigned during the above mentioned August 2000 session.  
The January 2001 report contains a GAF score of 44 and notes 
that PTSD would prevent any regular day-to-day employment.  

In an April 2001 rating decision, the RO assigned a 30 
percent rating for PTSD effective from July 17, 2000.  The 
rating decision and supplemental statement of the case (SSOC) 
does not mention that a GAF score of 44 was assigned but does 
mention a GAF score of 48.  

In March 2002, the RO sent a Veterans Claims Assistance Act 
of 2000 (VCAA) letter to the veteran advising him what 
evidence was necessary to establish service connection.  The 
letter also advised him that VA would attempt to obtain any 
record that the veteran identified.  

In May 2002, the veteran's representative submitted an April 
2002 letter from Frank Forsthoefel, M.D.  The doctor reported 
having treated the veteran for PTSD for "many, many years", 
and felt that residual symptoms, particularly anxiety with 
stress intolerance and memory problems continued to impair 
the veteran's ability to work or to socialize for any length 
of time.  His memory was especially poor and he still had WW 
II nightmares, according to Dr. Forsthoefel.  

Additional VA mental health notes reflect that from January 
2001 to April 2002 the veteran's GAF score remained 42.  May 
and September 2001 reports reflect a GAF score of 42 with 
totally disabling PTSD.  A February 2002 report notes that 
PTSD was totally and permanently disabling with near 
continuous depression and anxiety affecting cognitive 
function.  The GAF score was 42.  An April 2002 report 
reflects severe irritability, anxiety and depression.  The 
examiner felt that to require the veteran to work would 
increase his PTSD symptoms.  

The veteran underwent a VA PTSD compensation and pension 
examination in July 2002.  The examiner reviewed the claims 
file.  The veteran reported sleep problems and flashbacks, 
anxiety, and depression.  He reported irritability and he 
felt that he could be homicidal when angry.  He reported that 
he had a good relationship with his spouse, children, and 
grandchildren and that he had friends down at the bait shop.  
He was alert and cooperative during the interview, although 
he did not know the correct date.  His speech was slow and 
halting.  His affect was blunted.  He denied delusion or 
hallucination.  He could not spell "world" backwards, but 
he interpreted a proverb.  He reported no suicidal thoughts 
but some homicidal ideation during periods of anger.  The 
examiner gave a diagnosis of PTSD and assigned a GAF score of 
59 [according to DSM-IV, a GAF score of 51 to 60 is 
indicative of moderate symptoms (flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(few friends, conflicts with peers or co-workers).  The 
examiner noted that the veteran continued to have problems 
with anxiety, depression, irritability, and avoidance; 
however he had good relationships at home and at church.  His 
social adaptability was considerably impaired.  Industrial 
impairment could not be assessed because he did not work.  
The psychiatrist felt that overall the veteran's level of 
impairment was in the "considerable to severe range".  He 
was not competent to handle his own funds alone, but he was 
competent to handle them with the assistance of his wife.  

In November 2002, the RO issued an SSOC that discussed the 
rating assigned for PTSD.  The SSOC does not discuss the VA 
mental health treatment reports nor mention any GAF assigned 
therein, nor does it discuss Dr. Forsthoefel's letter.

II.  Legal Analysis

The VCAA contains extensive provisions regarding VA's 
obligations to notify claimants of any information and/or 
evidence which might be needed in their claims, and to assist 
claimants in obtaining such evidence, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2002).  VA has published regulations to implement 
many of the provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  These new regulations, which 
in pertinent part are effective as of the date of enactment 
of the VCAA, interpret and implement the mandates of the 
statute, "and do not provide any rights other than those 
provided by the VCAA."  66 Fed. Reg. 45,629.

The veteran has reported receiving PTSD treatment from his 
private physician.  He has executed a VA Form 21-4142 in 
favor of that physician.  The claims file, however, contains 
no indication that the RO ever attempted to obtain those 
records, even after the veteran's representative mentioned 
this oversight in both the NOD and in a substantive appeal.  
Thus, VA's duty to assist in developing the case has not been 
satisfied in this matter.  However, because the decision 
below grants a 100 percent schedular rating, handling the 
matter at this time will not violate the prejudice safeguard 
set forth in Bernard v. Brown, 4 Vet. App. 384 (1993).  

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2002).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In cases such as 
this where the veteran has appealed the initial rating 
assigned after service connection is established, the Board 
must consider the initial rating, and, if indicated, the 
propriety of a staged rating from the initial effective date 
forward.  See Fenderson v. West, 12 Vet. App. 119, 126-7 
(1999).  

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  

Because PTSD has been rated 30 percent disabling throughout 
the appeal period, the Board will address whether there is 
any basis to assign a rating greater than 30 percent for any 
portion of the appeal period.  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2002), PTSD 
will be evaluated in accordance with the General Rating 
Formula for Mental Disorders.  Under that formula, a 30 
percent evaluation is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent evaluation is warranted for PTSD where there is 
evidence of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); and 
inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted for PTSD where it 
results in total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusion or hallucination; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.  

Mauerhan v. Principi, 16 Vet. App. 436 (2002), issued 
important guidance in the application of the current 
psychiatric rating criteria.  The United States Court of 
Appeals for Veterans Claims (CAVC)  stated that the specified 
factors for each incremental rating were examples rather than 
requirements for a particular rating.  The CAVC stated that 
the analysis should not be limited solely to whether the 
claimant exhibited the symptoms listed in the rating scheme.  
Consistent with the foregoing, the CAVC also found it 
appropriate for a rating specialist to consider factors 
outside the specific rating criteria in determining the level 
of occupational and social impairment.

The Board finds that PTSD has been manifested throughout the 
appeal period by total occupational impairment due to severe, 
near-continuous anxiety and depression that affects cognitive 
function and due to extreme irritability, angry outbursts, 
and lapses in concentration and memory.

Comparing the symptoms attributed to PTSD with the criteria 
of the rating schedule, the Board finds that the criteria for 
a 100 percent disability rating under Diagnostic Code 9411 
are more nearly approximated.  Although the GAF scores 
assigned during VA compensation and pension examinations do 
not reflect total occupational impairment, those assigned by 
the veteran's VA mental health counselor range in the 40s and 
do suggest total occupational impairment.  The Board 
especially notes that the counselor has specifically opined 
that PTSD would prevent the veteran from holding a normal 
job.  The veteran's private physician also feels that PTSD 
would impair the veteran's ability to work for any length of 
time.  Moreover, although the July 2002 VA compensation and 
pension examiner assigned a GAF score of 59, that same 
examiner then stated that the veteran's level of impairment 
was in the considerable to severe range and that the veteran 
was not able to handle his own funds without his spouse's 
assistance.  Although competency to handle one's own funds is 
not specified as a criterion for a 100 percent rating, it may 
be considered in determining the severity of PTSD.  Mauerhan, 
supra.  Resolving any remaining doubt in favor of the 
veteran, the Board finds that the criteria of a 100 percent 
schedular rating are more nearly approximated and hereby 
grants a 100 percent schedular rating for PTSD.  See 
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1991).  

38 C.F.R. § 3.321(b) (2002) will not be discussed as a total 
schedular rating has been assigned. 






ORDER

A 100 percent evaluation for PTSD is granted, subject to the 
laws and regulations concerning the payment of monetary 
benefits.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

